Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 1 of 12
           Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 2 of 12


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 0680 0001 5261 2098.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     May 3, 2021, 8:18 am
Location:                                               FRANKFORT, KY 40601
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 3 of 12
           Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 4 of 12


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 0680 0001 5261 2043.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     May 3, 2021, 7:23 am
Location:                                               HONOLULU, HI 96813
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 5 of 12
           Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 6 of 12


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 0680 0001 5261 2180.

Item Details

Status:                                                 Delivered, Individual Picked Up at Postal Facility
Status Date / Time:                                     May 3, 2021, 8:18 am
Location:                                               DOVER, DE 19901
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 7 of 12
           Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 8 of 12


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 2813.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     May 3, 2021, 11:49 am
Location:                                               CHEYENNE, WY 82002
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 9 of 12
          Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 10 of 12


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7020 0640 0002 0225 2721.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     May 3, 2021, 11:15 am
Location:                                               RICHMOND, VA 23218
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Destination Delivery Address

Street Address:                                         PO BOX 1475
City, State ZIP Code:                                   RICHMOND, VA 23218-1475
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 11 of 12
          Case 6:21-cv-00162-ADA-JCM Document 106 Filed 05/25/21 Page 12 of 12


May 13, 2021

Dear Casey Littlejohn:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 0680 0001 5261 2203.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     May 3, 2021, 6:08 am
Location:                                               SALT LAKE CITY, UT 84114
Postal Product:                                         Priority Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
                                                        Up to $50 insurance included
Shipment Details

Weight:                                                 1lb, 3.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
